Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted 8/31/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 8/31/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/31/2020 and 12/13/2021 have been considered by the examiner.

Election/Restrictions
Election was made without traverse in the reply filed on 6/23/2022.  Applicant has elected Group II, corresponding to claims 1-13. Invention Group I, corresponding to claims 14-20, is withdrawn from further consideration.	

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
While this application is in condition for allowance with respect to some claimed subject matter, the subject matter corresponding to claims 14-20 was not elected by applicant. Furthermore, applicants’ response to the examiner’s requirement for election of claimed subject matter was deemed to be without traverse.
Accordingly, claims 14-20 have been cancelled.


Allowable Subject Matter

Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Yamashita (US # 20200091165) teaches a semiconductor storage device (see especially Figs. 2 and 16), comprising:
a stacked body (50) having a plurality of insulating layers (12) and a plurality of gate electrode layers (WL) alternately stacked in a first direction (vertical), the plurality of gate electrode layers including a first gate electrode layer (lowest) and a second gate electrode layer (next one up), the second gate electrode layer adjacent to the first gate electrode layer in the first direction, and the plurality of insulating layers including a first insulating layer (immediately above the lowest WL) located between the first gate electrode layer and the second gate electrode layer;
a semiconductor layer (10) extending in the first direction;
a first charge storage layer (18, same level as WL1) disposed between the semiconductor layer and the first gate electrode layer (shown);
a second charge storage layer (18, same level as WL2) disposed between the semiconductor layer and the second gate electrode layer, the second charge storage layer sandwiching the first insulating layer (12) with the first charge storage layer (shown), and separated from the first charge storage layer (shown);
a first insulating film (14) disposed between the semiconductor layer and the first charge storage layer (shown), between the semiconductor layer and the second charge storage layer (shown), and between the semiconductor layer and the first insulating layer (shown);
a second insulating film (20) disposed: 
between the first insulating film and the first charge storage layer (shown), 
between the first insulating film and the second charge storage layer (shown, implied by Fig. 2 showing the stack), and
the second insulating film including silicon (Si) and nitrogen (N) ([0045]), 
being in contact with the first charge storage layer and the second charge storage layer (shown), and having a chemical composition different from that of the first charge storage layer and from that of the second charge storage layer (SiON vs. other materials); and
a second insulating layer (16) disposed between the first charge storage layer and the first gate electrode layer (shown).

	Although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a second insulating film between the first insulating film and the first insulating layer; wherein the first and second charge storage layers include silicon (Si) and nitrogen (N).

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sawa (US # 20200295035)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached working Monday-Friday between 9 am and 6 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899